THE THIRTEENTH COURT OF APPEALS

                                     13-20-00494-CV


                  Clayton Richter, Dorothy Richter, and Jonathan Richter
                                            v.
                                  City of Waelder, Texas


                                    On Appeal from the
                      25th District Court of Gonzales County, Texas
                              Trial Court Cause No. 27,190


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the trial court’s judgment and dismisses the case. The Court orders the

judgment vacated and the case is DISMISSED in accordance with its opinion. Costs of

the appeal are adjudged against the appellants.

      We further order this decision certified below for observance.

August 12, 2021